IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs December 2, 2003

             STATE OF TENNESSEE v. JAMES STACY CARROLL

                       Appeal from the Circuit Court for Carroll County
                         No. 02CR1872     C. Creed McGinley, Judge



                    No. W2003-01182-CCA-R3-CD - Filed March 15, 2004


The defendant, James Stacy Carroll, appeals from his Carroll County Circuit Court conviction of
driving a vehicle in violation of a motor vehicle habitual offender order. He challenges the
sufficiency of the convicting evidence. We hold that the evidence is sufficient to support the
conviction and affirm the conviction.

                Tenn. R. App. P. 3; Judgment of the Circuit Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which ALAN E. GLENN and
ROBERT W. WEDEMEYER , JJ., joined.

Benjamin Dempsey, Huntingdon, Tennessee (at trial); Guy T. Wilkinson, District Public Defender;
and Billy R. Roe, Jr., Assistant Public Defender (on appeal), for the Appellant, James Stacy Carroll.

Paul G. Summers, Attorney General & Reporter; J. Ross Dyer, Assistant Attorney General; G.
Robert Radford, District Attorney General; and Eleanor Cahill, Assistant District Attorney General,
for the Appellee, State of Tennessee.

                                             OPINION

                McKenzie Police Officer Ricky L. Wade testified at trial that on January 9, 2002, he
saw a brown Dodge truck with no license tag pass his location. He stopped the truck, which was
driven by the defendant. The defendant admitted that he had no driver’s license. Officer Wade
arrested the defendant, and after discovering that the defendant had been declared a motor vehicle
habitual offender, he charged the defendant with violating the motor vehicle habitual offender law.

                Paul Newmon, the General Sessions and Circuit Court Clerk in Carroll County,
testified that on May 13, 1996, the circuit court entered an order declaring the defendant a motor
vehicle habitual offender. The 1996 order provided that the defendant’s privilege of operating a
motor vehicle was revoked and that “before the driving privileges of the [defendant] may be
reinstated, he must petition this court after three years from the date of the entry of this Order, and
this Court must enter an Order reinstating his or her driving privileges.” The clerk testified there was
no order reinstating the defendant’s driving privileges.

               The defendant testified that he knew he had no license on January 9, 2002, and that
he had been convicted on March 19, 2001, of driving after having been declared a motor vehicle
habitual offender. He testified that he thought his three-year revocation period expired in May 1999.

                On appeal, the defendant challenges the sufficiency of the convicting evidence on the
ground that the defendant believed that because the three-year revocation had expired, his motor
vehicle habitual offender status had lapsed. Our standard of review when the sufficiency of the
evidence is questioned on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” See Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319,
99 S. Ct. 2781, 2789 (1979). This means that we do not re-weigh the evidence but presume that the
factfinder has resolved all conflicts in the testimony and drawn all reasonable inferences from the
evidence in favor of the state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v.
Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

              The defendant was convicted of violating Tennessee Code Annotated section 55-10-
616, which provides:

                        (a) It is unlawful for any person to operate any motor vehicle
               in this state while the judgment or order of the court prohibiting the
               operation remains in effect.

                      (b) Any person found to be an habitual offender under the
               provisions of this part who thereafter is convicted of operating a
               motor vehicle in this state while the judgment or order of the court
               prohibiting such operation is in effect commits a Class E felony.

                       (c) The court has no power to suspend any such sentence or
               fine, except that in cases where such operation is necessitated in
               situations of apparent extreme emergency which require such
               operation to save life or limb, the sentence or any part thereof or fine
               or any part thereof may be suspended by the court, in its discretion.

Tenn. Code Ann. § 55-10-616 (2003). This proscriptive statute contains no mens rea requirement.
See id. § 39-11-301(b) (2003) (“A culpable mental state is required . . . unless the definition of an
offense plainly dispenses with a mental element.”); Crittenden v. State, 978 S.W.2d 929, 930 (Tenn.
1998) (when proscriptive statute neither expressly requires nor plainly dispenses with the


                                                  -2-
requirement for a culpable mental state, intent, knowledge, or recklessness suffices to establish the
necessary culpable mental state).

                With respect to motor vehicle habitual offender orders, our supreme court has said,
“The fact that the statute makes it optional whether or not an habitual offender applies for
reinstatement has no effect whatever on the clear mandate of the Act that the suspension of driving
privileges will remain in effect until such a petition is filed and the court acts favorably thereon.”
State v. Orr, 694 S.W.2d 297, 298 (Tenn. 1985); see also State v. Lester E. Elliott, No.
M2002-00037-CCA-R3-CD, slip op. at 3 (Tenn. Crim. App., Nashville, Jan. 22, 2003) (“[W]hen the
State establishes that a [motor vehicle habitual offender] court order has been entered prohibiting
the defendant from driving, . . . then the defendant has the option of presenting proof that his or her
driving privileges had been restored as of the relevant time. In the absence of any such conflicting
proof, [a] jury . . . was presented with evidence sufficient to support its finding of guilt beyond a
reasonable doubt.”), perm. app. denied (Tenn. 2003).

                 Based upon mere recklessness sufficing to establish the culpable mental state for the
conviction offense and the efficacy of the motor vehicle habitual offender order until the defendant
files a restoration petition that is favorably acted upon, the evidence in the present case is clearly
sufficient to support the defendant’s conviction. The evidence showed that the 1996 order was still
in effect on January 9, 2002, the date the defendant was apprehended. The evidence showed that no
application for a restoration of driving privileges had been filed. The defendant at least knowingly
drove without a restoration of driving privileges.

               The trial court’s judgment is affirmed.




                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -3-